 1   Stephen M. Gallenson, CSB #104447
     Jane Gaskell, CSB #271387
 2   ANDRIAN & GALLENSON
     1100 Mendocino Avenue
 3
     Santa Rosa, California 95401
 4   (707) 527-9381

 5   Attorneys for Plaintiff
     HUEDELL FREEMAN
 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9

10    HUEDELL FREEMAN,                                 CASE NO. 4:18-cv-07661-HSG

11                         Plaintiff,
                                                       STIPULATION AND ORDER RE:
12
               vs.                                     DISMISSAL
13
     CITY OF ROHNERT PARK, a government
14   agency; ROHNERT PARK DEPARTMENT
     OF PUBLIC SAFETY; a government
15   agency, BRANDON “JACY” TATUM, an
     individual; JOSEPH HUFFAKER, an
16
     individual; DAVID SUTTER, an individual;
17   BRIAN MASTERSON an individual; and
     DOES 1-25 inclusive,
18                            Defendants.

19    ________________________________/
20                        IT IS HEREBY STIPULATED AND AGREED by and between the
21
     parties to the above-entitled action, by their respective counsel, as follows:
22
            All claims and this entire action against defendants CITY OF ROHNERT PARK,
23
     ROHNERT PARK DEPARTMENT OF PUBLIC SAFETY, BRANDON “JACY” TATUM,
24

25   JOSEPH HUFFAKER, DAVID SUTTER and BRIAN MASTERSON (defendants) shall be

26   dismissed with prejudice.

27          Plaintiff Huedell Freeman and defendants shall bear their own attorney’s fees and
28
                                                 1
                                   STIPULATION AND ORDER RE: DISMISSAL
 1   costs, and waive any claim for attorney’s fees and costs.
 2   Dated: March 9, 2020
 3

 4

 5
                                    ___________________/s/_______________________
 6                                  Gregory M. Fox, attorney for City, Masterson and Sutter

 7

 8                                  ___________________/s/_______________________
                                    Derick E. Konz, attorney for Tatum
 9

10

11                                  ___________________/s/________________________
                                    Dale Allen, attorney for Huffaker
12

13

14
           Dated: March 9, 2020        LAW OFFICES OF ANDRIAN & GALLENSON
15

16
                                       ________________/s/______________________
17
                                       Stephen Gallenson
18                                     Attorney for Plaintiff
                                       Huedell Freeman
19

20         Filer’s Attestation: Pursuant to Civil Local Rule 5.1(i), I attest under penalty of
21
     perjury that concurrence in the filing of the document has been obtained from its
22
     signatory.
23
                                       Respectfully submitted,
24

25

26                                     ________________/s/______________________
                                       Stephen M. Gallenson
27                                     Attorney for Plaintiffs
                                       Huedell Freeman
28
                                               2
                                 STIPULATION AND ORDER RE: DISMISSAL
 1                                           ORDER
 2         Pursuant to the stipulation of the parties and for good cause shown, IT IS SO
 3
     ORDERED, that all claims and this entire action are hereby dismissed with prejudice
 4
     against Defendants CITY OF ROHNERT PARK, ROHNERT PARK DEPARTMENT OF
 5
     PUBLIC SAFETY, BRANDON “JACY” TATUM, JOSEPH HUFFAKER, DAVID SUTTER,
 6
     and BRIAN MASTERSON.
 7

 8

 9   Dated: 3/10/2020                _________________________________________
                                     Haywood S. Gilliam, Jr.
10                                   United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                               STIPULATION AND ORDER RE: DISMISSAL
